UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4468


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL LAMONT ROBINSON, a/k/a Michael Moore, a/k/a Lil Murder,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00314-TDS-1)


Submitted: March 28, 2019                                         Decided: April 24, 2019


Before FLOYD and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina, for Appellant.
Matthew G.T. Martin, United States Attorney, Kyle D. Pousson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Lamont Robinson appeals his conviction after pleading guilty to possession

with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012). Robinson contends that he received ineffective assistance of counsel when one

attorney failed to investigate the quantity of heroin seized upon his arrest and another

attorney failed to argue Robinson’s motion to withdraw the guilty plea. We dismiss the

appeal.

       To prevail on a claim of ineffective assistance of counsel, a prisoner “must show

that counsel’s performance was deficient” and “that the deficient performance prejudiced

the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). In the guilty plea

context, “the defendant can show prejudice by demonstrating a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on going

to trial.” Lee v. United States, 137 S. Ct. 1958, 1965 (2017) (internal quotation marks

omitted). However, “[u]nless an attorney’s ineffectiveness conclusively appears on the

face of the record, such claims are not addressed on direct appeal.” United States v. Faulls,

821 F.3d 502, 507-08 (4th Cir. 2016). Instead, such “claim[s] should be raised, if at all, in

a 28 U.S.C. § 2255 [(2012)] motion,” id. at 508, in order to permit sufficient development

of the record, see United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Because

the record in this case does not conclusively establish ineffective assistance of counsel, we

decline to review Robinson’s claims on direct appeal.



                                              2
       Accordingly, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3